Opinion issued
March 31, 2011

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-00037-CV
———————————
Bill Eris, Appellant
V.
Ilias
Giannakopoulos, Appellee

 

 
On Appeal from the County Civil
Court at Law No. 1
Harris County, Texas

Trial Court Case No. 921,151-001
 

 
MEMORANDUM OPINION
          Appellant Bill
Eris has neither established indigence, nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of
appeals).   After being notified that
this appeal was subject to dismissal, appellant responded that there is no
final judgment in this case and he does not intend to pursue this appeal.  
          We dismiss the appeal.  
          We dismiss any pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.